MEMORANDUM **
Luis Napoleon Zavala Perla, a native and citizen of El Salvador, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s decision denying his application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). Our jurisdiction *539is governed by 8 U.S.C. § 1252. We review de novo whether a particular conviction constitutes an aggravated felony, Randhawa v. Ashcroft, 298 F.3d 1148, 1151 (9th Cir.2002), and we review for substantial evidence the factual determinations underlying a denial of CAT relief, Lemus-Galvan v. Mukasey, 518 F.3d 1081, 1084 (9th Cir.2008). We deny the petition for review.
The agency did not err in finding Zavala Perla removable as an aggravated felon under 8 U.S.C. § 1227(a)(2)(A)(iii) because his conviction under 18 U.S.C. § 1708 categorically constitutes a theft offense and Zavala Perla was sentenced to a term of imprisonment of at least one year for his crime. See 8 U.S.C. § 1101(a)(43)(G); Randhawa, 298 F.3d at 1153-54.
A reasonable factfinder would not be compelled to reverse the agency’s denial of CAT relief because Zavala Perla has not shown that it is more likely than not that he would be tortured if returned to El Salvador. See Lemus-Galvan, 518 F.3d at 1084.
We need not reach Zavala Perla’s remaining contentions because he does not challenge the agency’s determination that he is ineligible for asylum and withholding of removal due to his criminal convictions.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.